DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanashima (2015/0228474) in view of Hirose (2014/0287596).
Regarding claims 1 and 22, Hanashima teaches a method comprising:
- forming a laminated film having a desired composition on a substrate, see [0092-105] wherein Hanashima forms a lamination, 
- the process includes, for example, performing multiple cycles consisting essentially of supplying a first precursor gas, supplying an oxidizing gas and supplying a nitriding gas, see Fig. 7 for example (meets the requirements of claim step (b)).
	Hanashima teaches, in regard to the other claim limitations:
- exemplifies BTCSM per Fig. 7 but also teaches that MCPMDS, TCDMDS and DCTMDS are all operable gases to apply in the process [0046-50],
- NH3 and O2 reaction gases as claimed, and 

	In regard to the further teachings, Hanashima teaches the desire to control carbon concentration in the layers [0129] as well as effecting a high deposition rate (which can be done by precursor selection) [0132].  Such precursors include, for example, BTCSM, TCDMDS and DCTMDS [0021].
	Initially, it is held that the claim limitations are obvious over the teachings of Hanashima because steps (a) and (b) or (c) and (d) require only a change in the order of the nitriding and oxidizing gases.  To modify the sequence of the oxidizing and nitriding gas is a mere matter of sequence of materials and an obvious modification of one of ordinary skill in the art who is capable of performing an ALD process.  As per MPEP 2144.04 IV. C., a change in the sequence of adding ingredients is prima facia obvious without a showing of criticality.  In this case, there is no particular criticality demonstrated in the order or in mixing steps of different orders.
Hanashima, though, does not explicitly exemplify varying the precursor, such as to carry out steps (a) and (c) or (b) and (d) (while the requirements of claim 1 are met, dependent claims require different variations of the process).
	Hirose teaches that in a process of forming an SiOCN film lamination via a cyclical process, it is useful to apply different layers with different silicon precursors in order to finely tailor the film and control the C concentration ([0119-122] and [0127-219] particularly in regard to forming SiOCN).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply different precursors in different film forming steps during formation of the silicon-based lamination process of 
	Therefore, one combining the teachings of the references would understand that an operable SiOCN laminate is formed by applying claim steps (b) and (d) wherein, in (d), a different precursor is applied than in step (b).  
	In regards to the first and second precursors, both teachings include TCDMDS and DCTMDS as operable gases for the processes as noted above, therefore it would have been further obvious to apply the laminated structure of the combined art using the two gases as a first and second gas as claimed with, initially, an expectation of operability and, further, particularly success in controlling the carbon content as addressed by Hirose.  Each reference teaches both precursors, which meet the claim requirements of the bonding of the first and second precursors, and Hirose teaches that the different precursors effect carbon content and it is desirable to control the same.   To apply the particular precursors as claimed in the claimed order, wherein Hirose teaches the same precursors and the applicability of applying multiple precursors, is not patentable without a showing of critically commensurate in scope to the claim, see also the MPEP citation of change of sequence.  There is no demonstrated criticality.
The noted compounds meet the requirements of the claimed compounds and the number of carbon bonds.  Regarding the elements being “the same”, the compounds are the same as exemplified in the instant application and meet the requirements, but, in any case the claim language does not require ALL of the elements of the compounds to be the same.  The claim also does not require any particular order between (a)-(d) so “first” and “second” precursors are only labels and do not specify which is used first. 
	Regarding claims 3-16, the combined art does not explicitly teach any order of the laminations but is rather open to any order of precursors (see claim 8 of Hirose) such that the level of carbon is changed.  The teachings therefore include the claimed embodiments since Hirose teaches effecting a change.  
In regard to the nitrogen content, the prior art and instant claims teach the same steps of controlling the precursor and the deposition steps to adjust the carbon concentration and since the control of the process for adjusting carbon concentration includes the same steps, and the processes include the same precursors, then the result of impacting nitrogen concentration would necessarily be the same.
	Regarding claims 17 and 21, Hanashima [0083,0253] and Hirose [0039] teach using a computer program to carry out the steps [0039].  The number of recipes is not particularly limiting.
	Regarding claim 18, the exemplified compounds have different number of carbon containing ligands, and, as per claim 1, either gas is operably considered a ‘first’ gas and therefore the limitations are met.
	Regarding claim 23, the gases are obvious over the applied art as argued above – Hirose specifically teaches O2 [00063].
Claims 1, 3-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hirose in view of Hanashima (2015/0228474)
Regarding claims 1 and 22, Hirose teaches a method comprising:
- forming a laminated film having a desired composition on a substrate, the forming the 
film with different carbon concentrations, wherein the carbon concentration is controlled through a lamination based on selected precursors [0121-122], the process including:
- performing a first cycle n1 times, consisting essentially of:
	- supplying a first precursor gas to the substrate (see Fig. 7B/7C) wherein a precursor is supplied and
	- supplying an oxidizing gas to the substrate, see wherein oxidizing gas is supplied – the gas including O3, the process occurring without plasma (the steps are limited to ‘consisting essentially’ but the oxidizing gas is not limited).
	Hirose does not explicitly exemplify another step of applying nitrogen in the noted embodiment, however, does teach that it is further useful to supply a nitrogen gas in order to form an SiOCN film [0235].  As such, it would have been further obvious to apply an additional step to supply the nitrogen to form such a film.  In doing so, one would have limited options of applying the nitrogen, such as either before or after the oxygen pulse, thereby teaching either/both order(s) of the claimed steps such as per the claimed cycles of (a), (b), (c) and (d).
	Furthermore, Hanashima teaches that a SiOCN film is formed using a similar sequence including pulses of a nitrogen gas, see citations in the rejection above.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the nitrogen gas of Hanashima in the lamination process of Hirose as Hirose teaches forming SiOCN but is silent on complete details of a nitrogen gas and Hanashima teaches the missing element.
	In regards to the first and second precursors, Hirose teaches TCDMDS and DCTMDS [0053-54] as operable gases for the process, therefore it would have been further obvious to apply the laminated structure of Hirose using the two gases as a first and second gas as claimed with, initially, an expectation of operability and, further, particularly success in controlling the carbon content as addressed by Hirose.  In regard specifically to the selection of at least two acts, as per above Hirose teaches a lamination and also teaches the multiple precursors, and it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply any number of steps including different precursors as Hirose teaches that the different precursors effect carbon content and it is desirable to control the same.  
	Further, the compounds meet the requirements of the claimed compounds and the number of carbon bonds.  Regarding the elements being “the same”, the compounds are the same as exemplified in the instant application and meet the requirements, but, in any case the claim language does not require ALL of the elements of the compounds to be the same.  The claim also does not require any particular order between (a)-(d) so “first” and “second” precursors are only labels and do not specify which is used first. 
	In regard to the oxidizing agent, as per above Hirose teaches O3 and also various of the claimed nitriding gases per [0217].
	Regarding the performing of the last two acts, as presented above:
The claim requirements of the two acts are initially met by a change in sequence of the nitriding and oxidizing steps (i.e. applying steps (a) and (b)), this is obvious as applied above in the initial rejection and the details will not be repeated.
Hirose teaches the operability of applying TCDMDS and DCTMDS [0053-54] – and therefore one would select the gases in this order as a matter of selection of precursors particularly wherein Hirose teaches applying different precursors in the same process.  To apply the particular precursors as claimed in the claimed order, wherein Hirose teaches the same precursors and the applicability of applying multiple precursors, is not patentable without a showing of critically commensurate in scope to the claim.  The citation is to MPEP 2144.04 IV. C., is made above and is not repeated in detail.
	In regard to the claimed temperature – Hirose exemplifies the application of a catalyst in the process, but also more broadly teaches a process with or without such a catalyst, and is silent on the temperature of the latter, see [0099], emphasis added:
[0099] The temperature of the heater 207 may be set such that a temperature of the wafers 200 may fall within a range, for example, from room temperature to 200 degrees C., from room temperature to 150 degrees C., or from room temperature to 100 degrees C. In a case where a catalytic gas is not supplied during the BTCSM gas supply, if a temperature of the wafer 200 is lower than 250 degrees C., it may be difficult for BTCSM to be chemically adsorbed onto the wafer 200, resulting in a failure of obtaining a practical film formation rate. This problem, however, can be solved in this embodiment, because the pyridine gas is supplied as a catalytic gas although the temperature of the wafer 200 is lower than 250 degrees C. 

In other words, Hirose teaches the process without the catalytic gas, but does not provide full details of such a process and is silent on any temperature range (other than above 250 degrees C).  But the teachings of Hanashima include that a SiOCN film is able to be formed without a catalytic gas in the range of 400-800 degrees [0100] as noted above.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to carry out the embodiment of the combined art where a catalytic gas is not supplied in the range of 400-800 degrees.  It is particularly noted/reiterated:
- Hirose specifically states that the catalytic gas is not necessary, thereby teaching even if not exemplifying such a process,  
- Hirose also teaches SiOCN as noted
- Hanashima teaches that such a SiOCN film forming/lamination process is effectively carried out (without a catalyst) within the claimed range.  
	Even though Hirose recommends using a catalyst, the process is taught as operable without the catalyst.  In view of the teachings of both references, one would expect to apply the described precursors and reactants and form the SiOCN film described by each reference.
	Regarding claims 3-16, Hirose does not explicitly teach any order of the laminations but is rather open to any order of precursors (see claim 8) such that the level of carbon is changed.  The teachings therefore include the claimed embodiments since Hirose teaches effecting a change.  
In regard to the nitrogen content, the prior art and instant claims teach the same steps of controlling the precursor and the deposition steps to adjust the carbon concentration and since the control of the process for adjusting carbon concentration includes the same steps, and the processes include the same precursors, then the result of impacting nitrogen concentration would necessarily be the same.
	Regarding claims 17 and 21, Hirose teaches using a computer program to carry out the steps [0039].  The number of recipes is not particularly limiting.
	Regarding claim 18, the exemplified compounds have different number of carbon-containing ligands, and, as per claim 1, either gas is operably considered a ‘first’ gas and therefore the limitations are met.
	Regarding claim 23, the gases are obvious over the applied art as argued above – Hirose specifically teaches O2 [00063].

Response to Arguments
Applicant's arguments filed 01/14/2022 have overcome the previously applied rejections, but the teachings of Hanashima are further added.  Applicants overcame the previous teachings, as applied, by limiting the claimed temperature.  
Both Hirose and newly added Hanashima teach a broad range of processes, including lamination of layers to form a SiOCN film.  
While Hirose teaches towards a process using a catalyst, the teachings acknowledge that the process is viable at higher temperature.  One rejection is Hanashima in view of Hirose and the alternative Hirose in view of Hanashima, but, in any case, the claims are rejected over the combination of the teachings – each piece of prior art teaches an analogous cyclical process of forming a SiOCN film.as well as the usefulness of a variety of precursors.  One would readily combine the references together and expect to form such a film with a level of predictability.
The Office has maintained, and been affirmed by the board, that the combination of precursors as claimed is obvious over the teachings of Hirose (see Board Decision, 11/16/2021).  The same arguments are made herein.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (2016/0225607) and Sano (2015/0147891) each teach cyclical processes for forming silicon-based layers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715